Case 2:18-cv-13683-AJT-RSW ECF No. 144, PageID.4432 Filed 03/16/21 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DEBRA METRIS-SHAMOON,
ET AL.,

              Plaintiffs,                           No. 18-13683
v.                                                  District Judge Arthur J. Tarnow
                                                    Magistrate Judge R. Steven Whalen

CITY OF DETROIT, ET AL.,
              Defendants.
                                         /

                                OPINION AND ORDER
       Before the Court is Plaintiffs’ Motion to Disqualify the City of Detroit Law

Department [ECF No. 105]. For the reasons discussed below, the motion will be
DENIED.

                                    A.       Background
       From the inception of this lawsuit, the City of Detroit has been represented by
outside counsel James P. Allen and James M. Surowiec, of Allen Brothers, Attorneys and

Counselors, PLLC. On June 15, 2020, Patrick Cunningham, of the City of Detroit Law
Department, filed an appearance on behalf of the City of Detroit [ECF No. 102], and on
the same day filed a motion to stay this Court’s previous order [ECF No. 101] in which

the City was ordered to produce certain information, including an Internal Affairs filed on
Defendant Geelhood. City’s Motion, ECF No. 103.
       The current Corporation Counsel for the City of Detroit Law Department is

Lawrence Garcia. Prior to becoming Corporation Counsel, Mr. Garcia represented
former Detroit Police Narcotics Officer Arthur Leavells in Davis v. City of Detroit, E.D.


                                              -1-
Case 2:18-cv-13683-AJT-RSW ECF No. 144, PageID.4433 Filed 03/16/21 Page 2 of 7



Mich. No. 15-10547. In that case, it was alleged that Mr. Leavells knowingly swore to
false information to obtain search warrants, similarly to the allegations against Defendant

Geelhood in the present case.1 Mr. Leavells was deposed in the Davis case, but asserted
his Fifth Amendment right in response to most of the questions.2

         Plaintiffs now seek to disqualify the City of Detroit Law Department, relying on
M.R.P.C. §§ 1.9, 1.10(b), and 1.11( c ).

                                          B.    Discussion
         The relevant provisions of the Michigan Rules of Professional Conduct read as

follows:
                                           M.R.P.C. § 1.9

         (a) A lawyer who has formerly represented a client in a matter shall not
         thereafter represent another person in the same or a substantially related
         matter in which that person's interests are materially adverse to the interests
         of the former client unless the former client consents after consultation.
                                      M.R.P.C. § 1.10(b)
         (b) When a lawyer becomes associated with a firm, the firm may not
         knowingly represent a person in the same or a substantially related matter in
         which that lawyer, or a firm with which the lawyer was associated, is
         disqualified under Rule 1.9(b), unless:

         (1) the disqualified lawyer is screened from any participation in the matter
         and is apportioned no part of the fee therefrom; and
         (2) written notice is promptly given to the appropriate tribunal to enable it
         to ascertain compliance with the provisions of this rule.
                                     M.R.P.C. § 1.11( c )
         (c) Except as law may otherwise expressly permit, a lawyer serving as a
         public officer or employee shall not:


         1
       In Davis, Judge Borman denied class certification. No. 15-10547, ECF No. 168,
PageID.3031-3046.
         2
             Counsel for the Plaintiffs in the present case also represented the Plaintiffs in
Davis.
                                                  -2-
Case 2:18-cv-13683-AJT-RSW ECF No. 144, PageID.4434 Filed 03/16/21 Page 3 of 7



       (1) participate in a matter in which the lawyer participated personally and
       substantially while in private practice or nongovernmental employment,
       unless under applicable law no one is, or by lawful delegation may be,
       authorized to act in the lawyer's stead in the matter.

       “A motion to disqualify counsel is the proper method for a party to bring to the
court's attention an alleged conflict of interest or breach of ethical duty by opposing
counsel.” Glenn v. Nasscond, Inc., 2016 WL 409409, at *1 (E.D. Mich. Feb. 3,
2016)(citing DeBiasi v. Charter County of Wayne, 284 F.Supp.2d 760, 770 (E.D. Mich.

2003)). However, “[m]otions to disqualify are viewed with disfavor and disqualification
is considered a drastic measure which courts should hesitate to impose except when

absolutely necessary.” Valley–Vulcan Mold Co. v. Ampco–Pittsburgh Corp., 237 B.R.

322, 337 (B.A.P. 6th Cir.1999), aff'd, 5 F. App'x 396 (6th Cir.2001) (citation and internal

quotation marks omitted). The party seeking disqualification bears a heavy burden, see
MJK Family LLC v. Corporate Eagle Mgmt. Servs., 676 F.Supp.2d 584, 592
(E.D.Mich.2009), and a court should only disqualify an attorney “when there is a

reasonable possibility that some specifically identifiable impropriety actually occurred.”
Moses v. Sterling Commerce (America) Inc., 122 F. App'x 177, 184 (6th Cir.2005)

(citations omitted).

       The initial question in this case is whether Mr. Garcia himself is ethically

conflicted out because he represented Mr. Leavells in the Davis case, and this question is
answered with reference to M.R.P.C. § 1.9. In its response [ECF No. 109], the City relies
on the three-part test of Dana Corp. v. Blue Cross & Blue Shield Mut. of N. Ohio, 900

F.2d 882, 889 (6th Cir. 1990), where the Sixth Circuit held:
       “A three-part test for disqualification exists: (1) a past attorney-client
       relationship existed between the party seeking disqualification and the
       attorney it seeks to disqualify; (2) the subject matter of those relationships
       was/is substantially related; and (3) the attorney acquired confidential
       information from the party seeking disqualification.”

                                             -3-
Case 2:18-cv-13683-AJT-RSW ECF No. 144, PageID.4435 Filed 03/16/21 Page 4 of 7



The City argues that because there was no past attorney-client relationship between the
Plaintiffs (the parties seeking disqualification) and Mr. Garcia, the Plaintiffs fail the first

prong of Dana Corp.
       In reply, the Plaintiffs argue that because it is a state’s specific ethical rules that

control, and because Dana Corp. arose out of the state of Ohio, that case is not applicable
to a cause of action arising in the state of Michigan. Indeed, the Sixth Circuit has noted
the possibility of tension between Dana Corp. and a state’s rules of professional conduct.
In Bowers v. Ophthalmology Grp., 733 F.3d 647, 651 (6th Cir. 2013), the Court observed:

       “Our decisions have not made clear how the Dana analysis operates in
       conjunction with this court's rule that attorneys are ‘subject to the rules of
       professional conduct or other equivalent rules of the state where the
       attorney's principal office is located.’ 6TH CIR. R. 46(b).”

       Bowers arose out of the state of Kentucky. The Court found that it was
unnecessary to resolve the theoretical tension because the Kentucky rule was consistent
with the approach set forth in Dana:

       “Regardless, the effect of using the Kentucky Rules of Professional
       Conduct in place of or in conjunction with our Dana analysis is minimal at
       best because the relevant Kentucky Rule is essentially the same: ‘A lawyer
       who has formerly represented a client in a matter shall not thereafter
       represent another person in ... a substantially related matter in which that
       person's interests are materially adverse to the interests of the former client.’
       KY. S.CT. R. 3.130(1.9)(a). Similarly, the relevant Kentucky Rules of
       Professional Conduct discussed in this opinion are the same as the
       American Bar Association's (ABA) Model Rules of Professional Conduct.
       See, e.g., MODEL RULES OF PROF'L CONDUCT R. 1.9(a) (2011) (‘A
       lawyer who has formerly represented a client in a matter shall not thereafter
       represent another person in ... a substantially related matter in which that
       person's interests are materially adverse to the interests of the former client
       unless the former client gives informed consent, confirmed in writing.’).”
       The Michigan rule, M.R.P.C. § 1.9, reads exactly the same as the Kentucky rule

and Model Rule 1.9(a). Thus, as in Bowers, the Michigan rule is congruent with Dana
Corp., whose three-part test is the proper basis to assess a motion for disqualification. In


                                               -4-
Case 2:18-cv-13683-AJT-RSW ECF No. 144, PageID.4436 Filed 03/16/21 Page 5 of 7



Ancient Brands, LLC v. Planet Stuff, LLC, 2018 WL 5885502, at *2–3 (E.D. Mich. Nov.
9, 2018), the Court applied the Dana Corp. test, reconciling it with the M.R.P.C.:

       “The Standard for Conflicts Arising from Former Clients
       “RPC 1.9 governs conflicts of interest arising from a former client:
       A lawyer who has formerly represented a client in a matter shall not
       thereafter represent another person in the same or a substantially related
       matter in which that person’s interest are materially adverse to the interests
       of the former client unless the former client consents after consultation.
       “The Sixth Circuit applies a three-part test for disqualification pursuant to
       MRPC 1.9: (1) a past attorney-client relationship; (2) the subject matter of
       the prior attorney-client relationship is substantially related to the subject
       matter of the present action; and (3) the attorney acquired confidential
       information from the party seeking disqualification. Dana Corp. v. Blue
       Cross & Blue Shield Mutual of Northern Ohio, 900 F.2d 882, 889 (1990).”

       Other cases within this district likewise apply the Dana Corp. test to

disqualification motions. See e.g., Innovation Ventures, Inc. v. N2 Distrib., Inc., 2009 WL
2381836, at *1 (E.D. Mich. July 31, 2009); Franklin Cap. Funding v. AKF, Inc., 2020
WL 3605155, at *7 (E.D. Mich. July 2, 2020). I will do so in this case.

       Plaintiffs have failed to meet the first prong of the Dana Corp. test, in that they
had no previous attorney-client relationship with Mr. Garcia. That fact alone is sufficient

to deny their disqualification motion.

       In addition, for purposes of the Monell claims, Mr. Garcia’s limited representation

of the City in this case is not materially adverse to Mr. Lavealls’ interests. Now, it is true
that both the Plaintiffs in the Davis case and the Plaintiffs in the present case asserted
Monell claims against the City. But as an individual defendant, Leavells’ concern was for

his own liability, not the vicarious liability of the City. His position as a defendant would
have been that he had no personal liability, and the Monell issue would have been of no
consequence to him. The Plaintiffs’ argument that Mr. Garcia has effectively “changed

sides” vis-a-vis the Monell claim appears to be based on the theory that as the City’s

                                              -5-
Case 2:18-cv-13683-AJT-RSW ECF No. 144, PageID.4437 Filed 03/16/21 Page 6 of 7



attorney, he will necessarily argue that Mr. Leavells, his former client, is a “rogue cop,”
and was not acting pursuant to implicit municipal policy. That argument misses the mark.

First, Mr. Lavealls testified in the Hansberry criminal trial, admitting that he was a bad
cop, and detailing his misdeeds, including falsifying search warrant affidavits. So it is

unclear how Mr. Garcia would be acting adversely to Mr. Leavells’ interests by relying on
Lavealls own in-court admissions. Secondly, if Plaintiffs intend to call Mr. Leavells as a
witness to support their Monell claim, it is they who will be required to examine him as to
his misdeeds.3 Third, Mr. Leavells is not a party to the present case, and the claims

against him in the Davis case have been dismissed by stipulation, apparently pursuant to a
settlement agreement. As the official commentary to Rule 1.9 states, “Disqualification

from subsequent representation is for the protection of clients.” What interests does Mr.

Leavells currently have that would be adversely affected by Mr. Garcia’s participation in
this case?

       In addition, there has been no showing that Mr. Garcia received any confidential

information from Mr. Leavells specifically concerning the Monell issue. Leavells’
testimony in the Hansberry criminal trial, implicating other members of the Narcotics

Unit, is non-privileged information that he likely discussed with his criminal attorney. Mr.
Garcia did not represent Leavells in the criminal case.
       Finally, neither Mr. Garcia, Mr. Cunningham, nor any member of the City

Attorneys Office are trial counsel in this case and will therefore not argue any Monell
issues. The City has employed outside counsel for that purpose, so Plaintiffs’ request that

       3
          During his deposition in the Davis case, Mr. Lavealls consistently refused to
answer questions on the basis of his Fifth Amendment right. While his subsequent guilty
plea may serve as a waiver of that right as to some activity, he would still be able to assert
the Fifth Amendment to many possible questions if he were called as a witness in this
trial. Indeed, a competent criminal lawyer would likely advise him to do so.
                                             -6-
Case 2:18-cv-13683-AJT-RSW ECF No. 144, PageID.4438 Filed 03/16/21 Page 7 of 7



the City appoint special counsel is moot. Mr. Cunningham’s motion [ECF No. 101]
merely asked for reconsideration or clarification of a discovery order, and had nothing to

do with Mr. Lavealls. That limited participation did not in any way work to Mr. Lavealls’
detriment.

       Because Mr. Garcia is not subject to disqualification under Rule 1.9, the City
Attorney’s Office is likewise not disqualified.

                                     C.    Conclusion
       Plaintiffs’ Motion to Disqualify City of Detroit Law Department [ECF No. 105] is

DENIED.
       IT IS SO ORDERED.

                                          s/ R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE
Dated: March 16, 2021




                             CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on March 16, 2021, electronically and/or by U.S. mail.

                                          s/Carolyn M. Ciesla
                                          Case Manager to the
                                          Honorable R. Steven Whalen




                                            -7-
